EXAMINER’S AMENDMENT
The Applicant’s amendment dated 12/8/2021 has been entered and fully considered. Claims 1 and 8 have been amended by the Applicant. Claim 2-3 have been cancelled by the Applicant. Claim 12 has been amended by the Examiner using Examiner’s Amendment (see below). Withdrawn claim 19-20 are cancelled by the Examiner. Withdrawn claims 16-18 are rejoined by the Examiner (see below).
Claims 1 and 4-18 are allowed.
Election/Restrictions
Claims 1 and 4-15 are allowable. Claims 16-18 previously withdrawn from consideration as a result of a species restriction requirement, require all the limitations of an allowable claim (claim 14). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A-D, as set forth in the Office action mailed on 6/16/2020, is hereby withdrawn and claims 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Peterka on 1/4/2022.
Claim 12, line 3: “a substrate” has been replaced with “the substrate”.
Claims 19-20 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claims 1 and 8 overcame the objections previously set forth in the non-final office action of 9/8/2021.
The closest prior arts to independent claim 1 were the combination of MUSE (US-2019/0070765), hereinafter MUSE in view of YOUNG (US- 2017/0330654), hereinafter YOUNG.
Regarding independent claim 1, combination of MUSE and YOUNF discloses a 3D printing method that comprises of operating a first pump to deliver a first fluid feedstock to a first inlet of a multiaxial needle and operating a second pump to deliver a second feedstock to a second inlet of the multiaxial needle, wherein the second pump is fluidly isolated from the first pump. The combination above further discloses continuous injection of the first fluid feedstock through a first axial passage and intermittent injection of the second feedstock through a second axial passage, wherein the first and second  other. This combination also discloses combining the first fluid feedstock and the second feedstock at the common outlet of the multiaxial needle, forming a single multicomponent deposition material without applying external heat to the first fluid feedstock or the second feedstock feedstocks within the multiaxial needle.
The combination above, however, fails to disclose that the process is performed while forming a structure comprising a plurality of second feedstock cores disposed on a common axis and axially separated by and surrounded by the first fluid feedstock.
Claims 4-18 are dependent on claim 1 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748